           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                :

vs.                                     : CRIMINAL NO: 19-00135-KD

KEIUNTEA ANTONIO BANKS                  :


                      ACCEPTANCE OF GUILTY PLEA
                      AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 27) and without any objection having been filed by the

parties, Defendant’s plea of guilty to Counts Two, Three and Seven of the

Superseding Indictment is now accepted, and Defendant is adjudged guilty of

such offense.

      The sentencing hearing has been scheduled for April 17, 2020 at 9:00 a.m.

in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile

Alabama, 36602.



      DONE and ORDERED this the 31st day of October 2019.



                                 s/ Kristi K. DuBose
                                 KRISTI K. DUBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
